oO Oo N DO oO FP WwW DY =|

Nh DP PO HN NM PPO NM NM NO | & = = Ss Ss Ss Ss a
Oo NN OO oO fF W NY | FD HO DB N DOD Oa KBP WO NYO | OC

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOSEPH GARCIA, Case No. SACV 18-1638-AG (JEM)

)
)
” )
Petitioner, )

) ORDER ACCEPTING FINDINGS AND

V. ) RECOMMENDATIONS OF UNITED
) STATES MAGISTRATE JUDGE

J. GASTELO, Warden, )
)
Respondent. )
)

 

Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
records on file, and the Report and Recommendation of the United States Magistrate
Judge. No Objections to the Report and Recommendation have been filed within the time
allowed for Objections. The Court accepts the findings and recommendations of the
Magistrate Judge.

IT IS ORDERED that: (1) Respondent's Motion to Dismiss is granted; and (2)

Judgment shall be entered dismissing the action with prejudice.

Com tf E_

ANDREVUA. GUILFORD
UNITED STATES DISTRICT JUDGE

DATED: November 9, 2019

 

 
